[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CASE MANAGEMENT ORDER
The plaintiff is ordered to comply with the following directives as part of a comprehensive case management order to facilitate decisions on plaintiff's pending motions. Compliance is to be effected by May 28, 1999, with all filings with the Clerk, Superior Court, Judicial District of Fairfield, at Bridgeport.
1. The plaintiff shall prepare and file a list of all pending motions or pleadings which she deems require decision. Any motion or other pleading not so listed will be deemed withdrawn and abandoned. As to each motion or pleading, the plaintiff shall identify it with its caption, date, and the coding number assigned by the Clerk. The motions or pleadings shall appear chronologically, in the order of earliest to most recent.
2. The plaintiff shall, following such listing, attach in chronological order a copy of the motion or pleading to which reference is being made.
3. The plaintiff shall attach to each motion or pleading a separate document containing the following information, only:
    a)  A recitation of the specific court order in its exact form, which is the basis of the motion or pleading;
b)  The name of the judge who issued the order;
c)  The date thereof;
d)  A description and date of any documentary evidence or part of the record to which reference will be made in CT Page 4358 support of the motion or pleading;
e)  The specific legal grounds for the motion or pleading;
f)  The specific relief sought in the motion or pleading.
4. The plaintiff is also ordered to file, by May 28, 1999, a current sworn financial affidavit in form substantially as prescribed by the Office of the Chief Court Administrator. P.B. § 25-30, "of current income, expenses, assets and liabilities."
So Ordered.
KAVANEWSKY, J.